Citation Nr: 9929169	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-15 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The appellant had an initial period of active duty for 
training (ACDUTRA) from June 1974 to December 1974, as well 
as several additional periods of ACDUTRA, and inactive duty 
for training (INACDUTRA).  The current claims arise from the 
initial period of ACDUTRA.

These claims comes before the Board of Veterans' Appeals 
(Board) as a result of a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in St. Petersburg, 
Florida.

Service connection for a bilateral knee disorder was denied 
in a rating decision in January 1986.  The appellant was 
notified of the denial of benefits; however, he did not 
timely file an appeal.  Consequently, that determination is 
final.  38 U.S.C.A. § 7105.  That is the last final decision 
on any basis.

The RO has rejected the appellant's most recent attempt to 
reopen his claim on the basis that he has failed to submit 
new and material evidence to reopen the claim for service 
connection for a bilateral knee disorder.


FINDINGS OF FACT

1.  All pertinent and available evidence necessary for 
entering an informed decision in this case has been obtained 
by the RO.  

2.  The appellant's service medical records do not contain 
any complaints, findings, or diagnoses of hypertension.

3.  There is no competent evidence of record to relate the 
presence of hypertension to service.

4. Service connection for a bilateral knee disorder was 
denied in a rating decision in January 1986.  The appellant 
was notified of that decision and failed to timely complete 
his appeal.  This is the last final denial on any basis.

5. The evidence received into the record since the January 
1986 denial, while new, is cumulative or redundant, and is 
not, by itself or in connection with the evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999).

2.  The evidence submitted subsequent to the RO's January 
1986 decision denying entitlement to service connection for a 
bilateral knee disorder, while new is not material, but 
rather is duplicative of evidence already submitted; 
therefore, the appellant's claim has not been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Vargas-Gonzales v. West, No. 96-536 (U.S. Vet. App. 
Apr. 12, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for hypertension.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the appellant has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the appellant had a chronic condition in service, or during 
an applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

A review of the appellant's service medical records reveals 
no complaints, symptomatology, or findings of cardiovascular 
disease manifested by hypertension. The June 1974 enlistment 
examination report demonstrates a normal clinical blood 
pressure (BP) reading of 128/88.  A medical record dated in 
August 1974 noted the appellant suffered a single instance of 
passing out in service.  His BP at that time was 110/88.  The 
examiner opined that it was a vasovagal syncope.

Post service medical records first indicate treatment for 
hypertension in August 1992, approximately 17 years after 
service.
 
At an RO hearing in March 1998, the appellant testified that 
he suffered from high blood pressure during his initial 
active duty for training.  He was nauseous, continually 
drowsy, and had severe headaches at times.  He also felt 
faint at times, "like my head was going to explode."  He 
testified that records of this treatment should be available 
from Camp Lejeune medical facilities.  He stated that he was 
not prescribed any blood pressure medication during service, 
and was only treated on one occasion in service.  He had 
fainted one morning and hit his head and knee and was 
unconscious.  He was taken to the infirmary and put on bed 
rest for 8 hrs, and given medication.  He was released and 
put on 48 hours bed rest.  He further testified to being 
treated for high blood pressure within one year of discharge, 
and stated he would be able to get those records.

The RO attempted to obtain the additional medical evidence 
with respect to his assertion of treatment for a hypertensive 
disorder within one year of service, as well as additional 
medical records from service, but no additional information 
was forthcoming.  

Based on the above evidence, the Board finds that the 
appellant has not provided any credible medical evidence that 
would etiologically link his history of hypertension with 
military service.  The appellant has only offered his lay 
opinion concerning its development.  The Board notes that 
mere contentions of the appellant, no matter how well-
meaning, without supporting medical evidence that would 
etiologically relate his claimed hypertension disorder with 
an event or incurrence while in service, does not constitute 
a well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

Finally, the appellant's treating physicians have not 
attributed his hypertension to his active service.  For these 
reasons, the appellant's claim for entitlement to service 
connection for hypertension, is not well-grounded as he has 
not submitted any competent evidence to demonstrate a medical 
nexus.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision, statement of the case, and other 
correspondence.  That discussion informs him of the types of 
evidence lacking, which he should submit for well grounded 
claim.  The Board has examined all the evidence of record 
with a view toward determining whether the appellant notified 
VA of the possible existence of information which would 
render his claim plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).

II.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.

Board decisions are final with the exception that a claim may 
be reopened by submission of new and material evidence. 38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.156 (1998); see also, Hodge v. West, 155 F. 3d 1356 (Fed 
Cir. 1998); Vargas-Gonzales v. West, No. 96-536 (U.S. Vet. 
App. Apr. 12, 1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156; Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the Court held that the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that materiality contemplates evidence that 
"tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  Evans, 9 Vet. App. at 284 
(1996).  In addition, see Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), and Winters v. West, 12 Vet. App. 203 
(1999) (en banc), wherein the Court held that a three-step 
analysis is necessary, in that it must first be determined if 
there is new and material evidence to reopen a claim; if 
there is such evidence, the claim is reopened and the Board 
must then determine if the claim is well grounded, based upon 
all the evidence of record.  If the Board finds, in such 
circumstances, that the claim is well grounded, it must then 
be reviewed on its merits, which requires consideration of 
all of the evidence, both old and new.  See also Evans, 9 
Vet. App. at 283 (1996), and Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

In the instant case, service connection was initially denied 
for a bilateral knee disorder, by rating decision of January 
1986. The RO found that the appellant's bilateral knee 
disorder, existed prior to service, and was not aggravated in 
service.  The appellant was notified of that denial, but did 
not timely file an appeal.  Consequently, that determination 
is final.  38 U.S.C.A. § 7105.  That is the last final 
decision on any basis.

In making that decision, the RO considered the evidence then 
of record which included the appellant's induction 
examination, and service medical records.  At that time, the 
appellant essentially argued that he injured his knees during 
service.  The evidence of record at that time, indicated a 
history of a bilateral knee injury occurring five years prior 
to service, with intermittent flare-ups of pain.  The 
impression was chondromalacia.  

In April 1997, appellant applied to reopen his claim for 
service connection for a bilateral knee disorder.  

At an RO hearing in March 1998, the appellant testified that 
he injured his knees and the back of his head falling out of 
his bunk bed in service. He was unconscious, and was taken to 
the infirmary and put on bed rest for 8 hrs, and given 
medication.  He was released and put on 48 hours bed rest.  
He was not put on any type of restricted duty afterwards.  
His knees gave him troubles during the remainder of his 
training, as he was always bumping and scraping them in close 
quarters.  He was not prescribed a cane, but was prescribed 
the use of a whirlpool bath on one occasion.  He indicated 
the medical records at the Camp Lejeune hospital clinic 
should have a record of it.  He also indicated that he sought 
treatment within a year of discharge for his knee complaints.  
He was still receiving treatment at the VA for his knees, but 
no physician ever linked the knee disorder to service.  

Attempts were made unsuccessfully to locate additional 
medical records from his private physicians as well as from 
the service.

The RO in July 1998, confirmed the prior decision as the 
appellant did not submit any new and material evidence to 
reopen the claim. 

Evidence received subsequent to January 1986, consists of 
private medical records dating from the 1990's.  These are 
primarily for unrelated disorders, while mentioning a 
bilateral knee disorder. The evidence does not contain a 
competent expert opinion relating any bilateral knee 
disorder, if present, with any in-service treatment, event, 
or complaint. In this regard, the Board notes that the 
appellant is not qualified to make that medical connection.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While this 
evidence is "new" in the sense that it had not previously 
been associated with the appellant's claims folder, it is not 
material to the issue at hand in this case, specifically, the 
incurrence, or aggravation of a bilateral knee disorder 
during service.  The appellant's allegations essentially 
reiterate contentions which were considered in the previous 
denial and the additional evidence provides no basis to 
relate the presence of any current bilateral knee pathology, 
if any, to service or any incident therein.

Accordingly, in the absence of any additional evidence which 
suggests a relationship between any current bilateral knee 
pathology and the appellant's period of service, the 
appellant's claim for entitlement to service connection for a 
bilateral knee disorder is not reopened. 



ORDER

Entitlement to service connection for hypertension is denied 
on the basis that the claim is not well grounded.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a bilateral 
knee disorder, and the benefits sought on appeal are denied. 




			
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

